Exhibit 10.1

The CORPORATEplan for RetirementSM

EXECUTIVE PLAN

Adoption Agreement

IMPORTANT NOTE

This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity. An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states. An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is "unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees" under the Employee
Retirement Income Security Act with respect to the Employer's particular
situation. Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document. This document does not constitute legal or tax advice or opinions
and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer. This document must be reviewed by the Employer’s attorney prior to
adoption.

 

Plan Number: 44415

   ECM NQ 2007 AA

(07/2007)

   1/25/2010

© 2007 Fidelity Management & Research Company

 



--------------------------------------------------------------------------------

1.05 CONTRIBUTIONS ON BEHALF OF EMPLOYEES

 

  (a) Deferral Contributions (Complete all that apply):

 

  (1)x Deferral Contributions. Subject to any minimum or maximum deferral amount
provided below, the Employer shall make a Deferral Contribution in accordance
with, and subject to, Section 4.01 on behalf of each Participant who has an
executed salary reduction agreement in effect with the Employer for the
applicable calendar year (or portion of the applicable calendar year).

 

Deferral Contributions

Type of Compensation

   Dollar Amount    % Amount    Min    Max    Min    Max

Excess Earnings

         0    60

(Note: With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)

 

  (2)¨ Deferral Contributions with respect to Bonus Compensation only. The
Employer requires Participants to enter into a special salary reduction
agreement to make Deferral Contributions with respect to one or more Bonuses,
subject to minimum and maximum deferral limitations, as provided in the table
below.

 

Deferral Contributions

Type of Bonus

   Treated As    Dollar Amount    % Amount    Performance
Based    Non-Performance
Based    Min    Max    Min    Max

(Note: With respect to each type of Bonus, list the minimum and maximum dollar
amounts or percentages as whole dollar amounts or whole number percentages. In
the event a bonus identified as a Performance-based Bonus above does not
constitute a Performance-based Bonus with respect to any Participant, such Bonus
will be treated as a Non-Performance-based Bonus with respect to such
Participant.)

 

  (b) Matching Contributions (Choose (1) or (2) below, and (3) below, as
applicable):

 

Plan Number: 44415

   ECM NQ 2007 AA

(07/2007)

   1/25/2010

Page 1

© 2007 Fidelity Management & Research Company

 



--------------------------------------------------------------------------------

  (1)x The Employer shall make a Matching Contribution on behalf of each
Employee Participant in an amount described below:

 

  (A)¨     % of the Employee Participant’s Deferral Contributions for the
calendar year.

 

  (B)x The amount, if any, declared by the Employer in writing, which writing is
hereby incorporated herein.

 

  (C)¨ Other:

 

  (2)¨ Matching Contribution Offset. For each Employee Participant who has made
elective contributions (as defined in 26 CFR section 1.401(k)-6 (“QP
Deferrals”)) of the maximum permitted under Code section 402(g), or the maximum
permitted under the terms of the                                  Plan (the
“QP”), to the QP, the Employer shall make a Matching Contribution in an amount
equal to (A) minus (B) below:

 

  (A) The matching contributions (as defined in 26 CFR section 1.401(m)-1(a)(2)
(“QP Match”)) that the Employee Participant would have received under the QP on
the sum of the Deferral Contributions and the Participant’s QP Deferrals,
determined as though—

 

  •  

no limits otherwise imposed by the tax law applied to such QP match; and

  •  

the Employee Participant’s Deferral Contributions had been made to the QP.

 

  (B) The QP Match actually made to such Employee Participant under the QP for
the applicable calendar year.

Provided, however, that the Matching Contributions made on behalf of any
Employee Participant pursuant to this Section 1.05(b)(2) shall be limited as
provided in Section 4.02 hereof.

 

  (3)¨ Matching Contribution Limits (Check the appropriate box (es)):

 

  (A) ¨ Deferral Contributions in excess of     % of the Employee Participant’s
Compensation for the calendar year shall not be considered for Matching
Contributions.

 

  (B) ¨ Matching Contributions for each Employee Participant for each calendar
year shall be limited to $            .

 

  (c) Employer Contributions

 

Plan Number: 44415       ECM NQ 2007 AA (07/2007)       1/25/2010      Page 2   
   © 2007 Fidelity Management & Research Company   



--------------------------------------------------------------------------------

  (1)¨ Fixed Employer Contributions. The Employer shall make an Employer
Contribution on behalf of each Employee Participant in an amount determined as
described below:

 

 

 

 

 

  (2)x Discretionary Employer Contributions. The Employer may make Employer
Contributions to the accounts of Employee Participants in any amount (which
amount may be zero), as determined by the Employer in its sole discretion from
time to time in a writing, which is hereby incorporated herein.

 

Plan Number: 44415       ECM NQ 2007 AA (07/2007)       1/25/2010      Page 3   
   © 2007 Fidelity Management & Research Company   



--------------------------------------------------------------------------------

AMENDMENT EXECUTION PAGE

(Fidelity’s Copy)

Plan Name: Virtus Investment Partners, Inc. Non-Qualified Excess Investment Plan
(the “Plan”)

Employer: Virtus Investment Partners, Inc.

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 

Section Amended

   Effective Date

1.05

   02/01/2010

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.

 

Employer:  

Virtus Investment Partners, Inc.

By:  

/s/ Suzanne Odaynik

Title:  

AVP HR

Date:  

2/9/10

 

Plan Number: 44415       ECM NQ 2007 AA (07/2007)       1/25/2010      Page 4   
   © 2007 Fidelity Management & Research Company   



--------------------------------------------------------------------------------

AMENDMENT EXECUTION PAGE

(Employer’s Copy)

Plan Name: Virtus Investment Partners, Inc. Non-Qualified Excess Investment Plan
(the “Plan”)

Employer: Virtus Investment Partners, Inc.

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

 

Section Amended

   Effective Date

1.05

   02/01/2010

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.

 

Employer:  

Virtus Investment Partners, Inc.

By:  

/s/ Suzanne Odaynik

Title:  

AVP HR

Date:  

2/9/10

 

Plan Number: 44415       ECM NQ 2007 AA (07/2007)       1/25/2010      Page 5   
   © 2007 Fidelity Management & Research Company   